                Case 15-31645-lkg       Doc 120      Filed 04/04/19     Page 1 of 2



                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

IN RE:                                                )         CHAPTER 13
         Chad and Crystal Toeniskoetter,              )         BK. NO. 15-31645
         Debtors.                                     )

         NOTICE OF MOTION FOR LEAVE TO RETAIN TAX REFUND PROCEEDS

         TO ALL CREDITORS AND PARTIES IN INTEREST:

         You are hereby notified, that on April 4, 2019, Debtors filed a Motion for Leave to

Retain Tax Refund Proceeds along with this Notice. A copy of the Motion is included with this

Notice. You are further notified, that any objections to Debtor’s Motion for Leave to Retain

Tax Refund Proceeds must be in writing and filed with the Court on or within twenty-one

(21) days from the date of this Notice. In the event that an objection is filed within the time

specified, then the Court will schedule a hearing to consider the objection(s) along with the

Motion. In the event that no objection(s) are filed within the time specified, then the Court may

enter an order granting the requested relief without further notice or opportunity for hearing.

                                                      Chad and Crystal Toeniskoetter, Debtors
                                                      /s/Steven Stanton, Attorney for Debtors___
                                                      Steven Stanton
                                                      P.O. box 370
                                                      Maryville, IL 62062
                                                      618-931-3090

                                       Certificate of Service

        The undersigned certifies that on April 4, 2019 a copy of attached document was served
electronically to:

         Russell C Simon, Chapter 13 Trustee
         United States Trustee

       And served by mail, postage prepaid, to the Debtor and all parties listed in the creditor
matrix that were not notified electronically.

                                                      By: /s/ Steven Stanton

                                                 1
Case 15-31645-lkg   Doc 120   Filed 04/04/19   Page 2 of 2




                          2
